

logommc2015.jpg [logommc2015.jpg]
 
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, New York 10036
212 345 4874 Fax 212 345 6676
dan.glaser@mmc.com
www.mmc.com












Exhibit 10.7




April 16, 2019


Peter Hearn


Subject:    Terms of Employment


Dear Peter:
This letter agreement is intended to set forth the terms of your continued
employment by Guy Carpenter & Company LLC (“Guy Carpenter”) as its President and
Chief Executive Officer. This position currently reports to the President and
Chief Executive Officer (the “Chief Executive Officer”) of Marsh & McLennan
Companies, Inc. (“Marsh & McLennan Companies”, and together with its
subsidiaries and affiliates, the “Company”). Your current principal work
location is in New York, NY. The terms of this letter agreement are effective as
of February 19, 2019.
1.
Duties and Responsibilities

You will continue to devote all of your attention and time during working hours
to the affairs and business of Guy Carpenter and the Company and use your best
efforts to perform such duties and responsibilities as shall be reasonably
assigned to you by the Chief Executive Officer and are consistent with your
position. In addition, you agree to serve, without additional compensation, as
an officer and director for any member of the Affiliated Group. For purposes of
this letter agreement, the term “Affiliated Group” means Marsh & McLennan
Companies and any corporation, partnership, joint venture, limited liability
company, or other entity in which Marsh & McLennan Companies has a 10% or
greater direct or indirect interest. Except for those boards or committees set
forth on Exhibit A, you may not serve on corporate, civic or charitable boards
or committees without the prior written consent of Marsh & McLennan Companies.
2.
Compensation and Benefits

Your compensation and benefits are as set forth below and in Exhibit A.


a.
Annual Base Salary: You will receive an annual base salary of the amount set
forth on Exhibit A, payable in installments in accordance with the Company’s
payroll procedures in effect from time to time. Your base salary includes
compensation for all time worked, as well as appropriate consideration for sick
days, personal days, and other time off. Your base salary will be considered for
adjustment in succeeding years as part of the Company’s normal performance
management process.



b.
Vacation: You are entitled to 5 weeks of vacation annually, in accordance with
our Company policy.






--------------------------------------------------------------------------------



April 16, 2019
Peter Hearn
Page 2




c.
Annual Bonus: You are eligible for an annual bonus on the terms set forth on
Exhibit A. Bonus awards are discretionary and may be paid in the form of cash,
deferred cash or Marsh & McLennan Companies stock units, or a combination
thereof. Except as provided in this paragraph and in Section 3(a), to qualify
for an annual bonus, you must remain continuously and actively employed by the
Company, without having tendered a notice of resignation, through the date of
the bonus payment, in accordance with the terms and conditions of the award. The
annual bonus shall be paid no later than March 15 of the year following the year
for which such bonus is earned. In the event of your Permanent Disability (as
defined below) or death, the Company shall pay you (or your estate in the case
of death) a prorated target annual bonus for the year in which your termination
occurs based on the portion of the year elapsed as of the date of your
termination. Any such bonus amount shall be paid within 30 days of your death.
In the event of your Permanent Disability, your prorated annual bonus payment is
conditioned upon, and subject to, your execution and delivery to the Company
within 30 days of the date of such event a valid confidential waiver and release
of claims agreement (including restrictive covenants) in a form satisfactory to
the Company (the “Release”) and such Release has become irrevocable as provided
therein (the “Release Effective Date”). Payment of any such annual bonus amount
shall then be paid within 30 days following the Release Effective Date, but in
no event later than March 15 of the year following the year for which such bonus
is earned.



As used in this letter agreement, “Permanent Disability” will be deemed to occur
when it is determined (by Marsh & McLennan Companies’ disability carrier for the
primary long-term disability plan or program applicable to you because of your
employment with the Company) that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.


d.
Annual Long-Term Incentive Compensation: You are eligible to participate in
Marsh & McLennan Companies’ long-term incentive program with a target long-term
incentive compensation award as set forth on Exhibit A. Long-term incentive
awards are discretionary and are governed by terms and conditions approved by
the Compensation Committee of the Marsh & McLennan Companies Board of Directors
(“Compensation Committee”) as set forth in the award agreement and in Marsh &
McLennan Companies’ 2011 Incentive and Stock Award Plan (or other plan under
which the long-term incentive award is granted). In accordance with Company
practice, you may be required to enter into a “Restrictive Covenants Agreement”
in connection with long-term incentive awards.



e.
Benefit Programs: You and your eligible family members will continue to have the
opportunity to participate in the employee benefit plans, policies and programs
provided by Marsh & McLennan Companies, on such terms and conditions as are
generally provided to similarly situated employees of Guy Carpenter and the
Company. These plans may include retirement, savings, medical, life, disability,
and other insurance programs as well as an array of work/life effectiveness
policies and programs. Please be aware that nothing in this letter agreement
shall limit Marsh & McLennan Companies’ ability to change, modify, cancel or
amend any such policies or plans. In addition, you will continue to be eligible
to participate in the Marsh & McLennan Companies Executive Financial Services
Program, as in effect from time to time.




--------------------------------------------------------------------------------



April 16, 2019
Peter Hearn
Page 3




3.
Termination of Employment

a.
You have been designated as a “Key Employee” under the Marsh & McLennan
Companies, Inc. Senior Executive Severance Pay Plan (the “Senior Executive
Severance Plan”). In the event that your employment with the Company terminates
for any reason, the Senior Executive Severance Plan in effect at the time of
your termination will exclusively govern the terms under which you may be
eligible to receive severance and/or other transition benefits from the Company.
In the event that you are entitled to receive severance benefits under Article 5
of the Senior Executive Severance Plan, the Company shall also pay you the
earned annual bonus, if any, for the calendar year that preceded your
termination to the extent not theretofore paid.



b.
Upon the termination of your employment for any reason, you shall immediately
resign, as of your date of termination, from all positions that you then hold
with any member of the Affiliated Group. You hereby agree to execute any and all
documentation to effectuate such resignations upon request by the Company, but
you shall be treated for all purposes as having so resigned upon your date of
termination, regardless of when or whether you execute any such documentation.



c.
During the term of this letter agreement, and, subject to any other business
obligations that you may have, following your date of termination, you agree to
assist the Affiliated Group in the investigation and/or defense of any claims or
potential claims that may be made or threatened to be made against any member of
the Affiliated Group, including any of their officers or directors (a
“Proceeding”), and will assist the Affiliated Group in connection with any
claims that may be made by any member of the Affiliated Group in any Proceeding.
You agree, unless precluded by law, to promptly inform Marsh & McLennan
Companies if you are asked to participate in any Proceeding or to assist in any
investigation of any member of the Affiliated Group. In addition, you agree to
provide such services as are reasonably requested by the Company to assist any
successor to you in the transition of duties and responsibilities to such
successor. Following the receipt of reasonable documentation, the Company agrees
to reimburse you for all of your reasonable out-of-pocket expenses associated
with such assistance. Your request for any reimbursement, including reasonable
documentation, must be submitted as soon as practicable and otherwise consistent
with Company policy. In any event, your request for a taxable reimbursement,
including reasonable documentation, must be submitted by the October 31st of the
year following the year in which the expense is incurred. The Company will
generally reimburse such expenses within 60 days of the date they are submitted,
but in no event will they be reimbursed later than the December 31st of the year
following the year in which the expense is incurred.



4. Restrictive Covenants
You are subject to existing restrictions with respect to confidentiality,
noncompetition or nonsolicitation under confidentiality, noncompetition,
nonsolicitation, or other agreements, including the Non-competition and
Non-solicitation Agreement dated as of April 12, 2016. Such restrictions shall
remain in full force and effect and, by your execution of this letter agreement,
you hereby reaffirm and ratify such restrictions.





--------------------------------------------------------------------------------



April 16, 2019
Peter Hearn
Page 4




5. Code of Conduct & Other Mandatory Training
As a condition of your employment by Guy Carpenter as its President and Chief
Executive Officer, you must read, understand and abide by all applicable Marsh &
McLennan Companies, Inc. compliance policies found on the Marsh & McLennan
Companies’ compliance website (www.compliance.mmc.com), as updated from time to
time, including but not limited to The Marsh & McLennan Companies Code of
Conduct, The Greater Good. You must complete any required online compliance
training for your position within 30 days of your start date or within 30 days
after it becomes available. In addition, you understand that you must complete
any and all additional training that the Company determines is appropriate for
your position during the course of your employment.


6. Stock Ownership Guidelines
In consideration of and as a condition of your employment by Guy Carpenter as
its President and Chief Executive Officer under the terms of this letter
agreement, among other things, you will be required to acquire and maintain a
meaningful ownership interest, in the form of shares or stock units, in the
Company’s common stock. The ownership levels vary by position and are equal to a
multiple of your base salary as set forth under the Company’s stock ownership
guidelines. You will receive additional information concerning these stock
ownership guidelines separately. The stock ownership guidelines can be found on
the Company’s website
(http://www.mmc.com/about/SeniorExecutiveStockOwnershipGuidelines2014.pdf)


7. Credentialing
The Company supports continuing professional education. If you hold a
professional license or certification, you acknowledge that you understand the
obligations and the specific code of professional ethics associated with this
license or certificate and agree to perform your duties in accordance with these
standards. In addition, you acknowledge your responsibility to maintain any
job-related licenses or certificates in accordance with the requirements issued
by the applicable regulatory body or bodies. The Company agrees to reimburse you
for the fees you incur during your employment with the Company in maintaining
such licenses or certificates applicable to your position. You must submit your
fees within 60 days after the date they are incurred. The Company will generally
reimburse such fees within 60 days of the date they are submitted, but in no
event will they be reimbursed later than December 31st of the year following the
year in which the fee was incurred.





--------------------------------------------------------------------------------



April 16, 2019
Peter Hearn
Page 5




8. Miscellaneous
a.
Notices. Notices given pursuant to this letter agreement shall be in writing and
shall be deemed received when personally delivered, or on the date of written
confirmation of receipt by (i) overnight carrier, (ii) telecopy, (iii)
registered or certified mail, return receipt requested, postage prepaid, or (iv)
such other method of delivery as provides a written confirmation of delivery.
Notice to the Company shall be directed to:



Peter J. Beshar
Executive Vice President & General Counsel
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, NY 10036


Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company.
b.
Assignment of this Agreement. This letter agreement is personal to you and shall
not be assignable by you without the prior written consent of Marsh & McLennan
Companies. This letter agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns. Marsh & McLennan
Companies may assign this letter agreement, without your consent, to any member
of the Affiliated Group or to any other respective successor (whether directly
or indirectly, by agreement, purchase, merger, consolidation, operation of law
or otherwise) to all, substantially all or a substantial portion of the business
and/or assets of Guy Carpenter or the Company, as applicable. If and to the
extent that this letter agreement is so assigned, references to “Guy Carpenter”
or the “Company” throughout this letter agreement shall mean Guy Carpenter or
the Company as hereinbefore defined and any successor to, or assignee of, its
business and/or assets as applicable.



c.
Merger of Terms. This letter agreement supersedes all prior discussions and
agreements between you and the Company or any member of the Affiliated Group
with respect to the subject matters covered herein, including without limitation
the Letter Agreements dated May 1, 2015 and September 20, 2017. For the
avoidance of doubt, compensation that was paid or awarded to you prior to the
effective date of this letter agreement will continue to be governed by the
terms pursuant to which such compensation was paid or awarded.



d.
Indemnification. The Company shall indemnify you to the extent permitted by its
bylaws, as in effect on the date hereof, with respect to the work you have
performed for, or at the request of, the Company or any member of the Affiliated
Group (as such term is defined in Section 1 above) during the term of this
letter agreement.



e.
Governing Law; Amendments. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. This letter agreement may not be
amended or modified other than by a written agreement executed by you and an
authorized employee of Marsh & McLennan Companies.




--------------------------------------------------------------------------------



April 16, 2019
Peter Hearn
Page 6




f.
Choice of Forum. The Company and you each hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York state court or federal
court of the United States of America sitting in the State of New York, and any
appellate court thereof, in any action or proceeding arising out of or relating
to this letter agreement or for recognition or enforcement of any judgment
relating thereto, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. The Company and you agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.



g.
Severability; Captions. In the event that any provision of this letter agreement
is determined to be invalid or unenforceable, in whole or in part, the remaining
provisions of this letter agreement will be unaffected thereby and shall remain
in full force and effect to the fullest extent permitted by law. The captions in
this letter agreement are not part of the provisions of this letter agreement
and will have no force or effect.



h.
Section 409A. The provisions of this Section 8(h) will only apply if and to the
extent required to avoid the imposition of taxes, interest and penalties on you
under Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”). Section 409A applies to nonqualified deferred compensation which exists
if an individual has a “legally binding right” to compensation that is or may be
payable in a later year. In furtherance of the objective of this Section 8(h),
to the extent that any regulations or other guidance issued under Section 409A
would result in your being subject to payment of taxes, interest or penalties
under Section 409A, you and the Company agree to use our best efforts to amend
this letter agreement and any other plan, award, arrangement or agreement
between you and the Company in order to avoid or limit the imposition of any
such taxes, interest or penalties, while maintaining to the maximum extent
practicable the original intent of the applicable provisions. This Section 8(h)
does not guarantee that you will not be subject to taxes, interest or penalties
under Section 409A with respect to compensation or benefits described or
referenced in this letter agreement or any other plan, award, arrangement or
agreement between you and the Company.



Furthermore, and notwithstanding any contrary provision in this letter agreement
or any other plan, award, arrangement or agreement between you and the Company,
to the extent necessary to avoid the imposition of taxes, interest and penalties
on you under Section 409A, if at the time of the termination of your employment
you are a “specified employee” (as defined in Section 409A), you will not be
entitled to any payments upon termination of employment until the first day of
the seventh month after the termination of employment and any such payments to
which you would otherwise be entitled during the first six months following your
termination of employment will be accumulated and paid without interest on the
first day of the seventh month after the termination of employment.





--------------------------------------------------------------------------------



April 16, 2019
Peter Hearn
Page 7




Furthermore, and notwithstanding any contrary provision in this letter agreement
or in any other plan, award, arrangement or agreement between you and the
Company that: (i) provides for the payment of nonqualified deferred compensation
that is subject to Section 409A; and (ii) conditions payment or commencement of
payment on one or more employment-related actions, such as the execution and
effectiveness of a release of claims or a restrictive covenant (each an
“Employment-Related Action”) (any such plan, award, arrangement or agreement is
a “Relevant Plan”):
(1)
if the Relevant Plan does not specify a period or provides for a period of more
than 90 days for the completion of an Employment-Related Action, then the period
for completion of the Employment-Related Action will be the period specified by
the Company, which shall be no longer than 90 days following the event otherwise
triggering the right to payment; and

(2)
if the period for the completion of an Employment-Related Action includes the
January 1 next following the event otherwise triggering the right to payment,
then the payment shall be made or commence following the completion of the
Employment-Related Action, but in no event earlier than that January 1.



i.
Withholding Requirements. All amounts paid or provided to you under this letter
agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.



Please acknowledge your agreement with the terms of this letter agreement by
signing and dating this and the enclosed copy and returning one copy to me.




Sincerely,






/s/ Daniel S. Glaser
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.




Accepted and Agreed:




/s/ Peter C. Hearn__ _
(Signature)                




April 23, 2019     
(Date)



--------------------------------------------------------------------------------



April 16, 2019
Peter Hearn
Page 8




Exhibit A
Board Memberships
St. Mark's School
Annual Base Salary
$800,000
Annual Target Bonus Opportunity
Bonus awards are discretionary. Target bonus of $1,500,000. Actual bonus may
range from 0% - 200% of target, based on achievement of individual performance
objectives, Guy Carpenter’s performance and/or Marsh & McLennan Companies’
performance as Marsh & McLennan Companies may establish from time to time.
Annual Target Long-Term Incentive Opportunity
Long-term incentive awards are discretionary. Target grant date fair value of
$1,500,000


